DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 08 September 2021.
2.  Claims 1 and 3-7 are pending in the application.
3.  Claims 1 and 3-7 have been allowed.
4.  Claim 2 has been cancelled.
Allowable Subject Matter
5.  Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 08 September 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest the limitations of “a measurement unit implemented in at least one of the terminal controller or the verification ECU to obtain a measured value corresponding to a distance between the terminal and the communication peer based on a distance measuring radio wave propagated between the terminal and the communication peer”, “a process execution unit implemented in at least one of the terminal controller or the verification ECU to determine whether the measured value is appropriate and to determine based on the determination result whether or not to continue the authentication communication sequence”  and “the distance measuring radio wave is propagated between the terminal and the communication peer in a non-communication period during which none of the plurality of signals is communicated in the authentication communication sequence”, as recited in independent claim 1.  The prior art does not disclose, teach or fairly suggest the limitations of “obtaining, by a measurement unit implemented in at least one of a terminal controller arranged in the terminal or a verification electronic control unit (ECU) arranged in the communication peer, a measured value corresponding to a distance between the terminal and the communication peer based on a distance measuring radio wave propagated between the terminal and the communication peer”, “determining, by a process execution unit implemented in at least one of the terminal controller or the verification ECU, whether the measured value is appropriate to produce a determination result”, “determining, by the process execution unit, based on the determination result whether or not to continue an authentication communication sequence” and “wherein the distance measuring radio wave is propagated between the terminal and the communication peer in a non-communication period during which none of the plurality of signals is communicated in the authentication communication sequence”, as recited in independent claim 7.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Plattner et al US 2019/0355196 A1 directed to verifying that a distance of a radio key from a motor vehicle is within a prescribed maximum physical distance [0001].
B.  Larsson et al US 2017/0045627 A1 directed to determining a relative position between a first device and a second device [abstract].
C.  Tschache US 2016/0292940 A1 directed to authenticating a radio key for a vehicle involving determining a distance between the radio key and the vehicle and authenticating the radio key [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492